Name: Commission Regulation (EEC) No 163/91 of 24 January 1991 adjusting the agricultural conversion rates for the pigmeat sector in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 91 Official Journal of the European Communities No L 22/49 COMMISSION REGULATION (EEC) No 163/91 of 24 January 1991 adjusting the agricultural conversion rates for the pigmeat sector in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), as last amended by Regulation (EEC) No 3219/90 (a), and in particular Article 7 ( 1 ) thereof, Whereas Article 6a of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 2205/90 (4), lays down that the agricultural conversion rates of a Member State should be adjusted so as to avoid the creation of new monetary compensa ­ tory amounts ; Whereas the movement of the market rate for the Greek drachma during the reference period 16 to 22 January 1991 should, given the adjustment of the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (*), as last amended by Regulation (EEC) No 113/91 (4), entail, in accordance with Article 2 of Commission Regulation (EEC) No 3153/85 ('), as last amended by Regulation (EEC) No 3672/89 ('), an increase in the monetary compensatory amounts appli ­ cable in the pigmeat sector in Greece effective from 8 January 1991 ; whereas in order to prevent this it is ne ­ cessary to adjust the agricultural conversion rate so as to prevent the creation of these new monetary compensa ­ tory amounts having regard to the criteria in Article 7 of Regulation (EEC) No 3578/88, HAS ADOPTED THIS REGULATION: Article 1 In Annex IV to Regulation (EEQ No 1678/85, the line relating to pigmeat is hereby replaced by the following : \ Agricultural conversion rates Products ECU 1 - Dra . . . Applicable until ECU 1 - Dra . . . Applicable from 'Pigmeat 243,331 27 January 1991 245,559 28 January 1991 ' Article 2 This Regulation shall enter into force on 28 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 312, 18 . 11 . 1988, p. 16 . (a) OJ No L 308, 8 . 11 . 1990, p. 21 . O OJ No L 164, 24. 6 . 1985, p. 6 . (4) OJ No L 201 , 31 . 7 . 1990, p. 9. C) OJ No L 164, 24. 6. 1985, p. 11 . C) OJ No L 13, 18 . 1 . 1991 , p. 8 . O OJ No L 310, 21 . 11 . 1985, p. 4. ( ¢) OJ No L 358, 8 . 12. 1989, p. 28.